—Appeals by the defendant from two judgments of the Supreme Court, Kings County (Marlow, J.), both rendered August 1, 1997, convicting him of rape in the first degree (two counts), sodomy in the first degree (four counts), sexual abuse in the first degree (four counts), kidnapping in the second degree, robbery in the first degree, robbery in the second degree (two counts), robbery in the third degree, grand larceny in the fourth degree, assault in the second degree, assault in the third degree, criminal possession of a weapon in the fourth degree, and unlawful imprisonment in the second degree under Indictment No. 1621/97, and bail jumping in the first degree under Indictment No. 2465/97, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We reject the defendant’s contention that his constitutional right to a speedy trial was violated (see, CPL 30.20; People v Taranovich, 37 NY2d 442).
*458The defendant’s remaining contentions are without merit. Krausman, J.P., Luciano, Adams and Townes, JJ., concur.